UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HELEEN MEES, ORDER

Plaintiff, 19 Civ. 7346 (AJN)(KNF)

 

 

-against-

CITY OF NEW YORK, MANHATTAN
DISTRICT ATTORNEY’S OFFICE,
CYRUS R. VANCE, JR., NITIN SAVUR,
JEANINE LAUNAY, SAMANTHA

 

 

 

 

SCHOTT,

Defendants.

 

 

 

UPON THE APPLICATION of plaintiff pro se Heleen Mees, posted to the
electronic docket on September 5, 2019, requesting that “photographic evidentiary
material” in this case be treated with strict confidentiality and the utmost care and
accessed only on a need to know basis, see ECF 13, and with the consent of defendants
the City of New York, the New York County District Attorney’s Office, and the
individually-named defendants employed by the District Attorney’s Office; and

IT IS HEREBY ORDERED that, pursuant to Rule 26(c) of the Federal Rules
of Civil Procedure, “photographic evidentiary material” in the law enforcement records
that were unsealed by virtue of the Court’s prior Order of September 5, 2019 shall be
deemed confidential, be accessed only on a need to know basis, and the parties shall
safeguard them from public dissemination. Only photographic evidentiary material

unsealed by the Court’s prior September 5, 2019 Order is to be kept confidential.
1
 

Other documents in the law enforcement records that were unsealed by virtue of the
Court’s prior Order of September 5, 2019, are not subject to this Order and can be
used by the parties for any purpose, including in motion practice.

This Order modifies the Court’s prior Order of September 5, 2019.

Dated: New York, New York
Movewher (9 _, 2019

(cota Uatharriel Pir
HONORABLE KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
